Citation Nr: 0432751	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement for service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO wherein 
service connection was denied for hearing loss, a right knee 
disability, and a left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has a current bilateral hearing 
loss due to noise exposure and acoustic trauma during service 
in World War II.  In addition, the veteran maintains that his 
current right and left knee disabilities were incurred as a 
result of service.  

At the outset, the Board notes that the veteran's service 
medical records are not available, presumabley destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to advise the veteran to obtain other 
forms evidence in support of his claim.  In addition, there 
is a heightened duty to consider the benefit of the doubt 
rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to advise the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The Board also points out that the veteran's private 
physician submitted a statement in July 2004 opining that the 
veteran's hearing loss and bilateral total knee replacements 
were more than likely related to his years of military 
service.  The physician did not, however, provide any 
rationale to support this opinion.  

However, in light of the private physician's opinion, as well 
as VA's heightened duty advise and assist the veteran in 
obtaining evidence to support his claims of service 
connection, the Board finds that the veteran should be 
afforded VA audiological and orthopedic examinations to 
determine the current nature and likely etiology of the 
bilateral hearing loss and right and left knee disabilities.  

All pertinent treatment records, not already of record, 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss and/or right and left knee 
disabilities.  After obtaining any 
necessary authorization from the veteran, 
the VBA AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The VBA AMC then should schedule the 
veteran for VA audiological and 
orthopedic examinations to determine the 
current nature and the likely etiology of 
the bilateral hearing loss and right and 
left knee disabilities.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiners prior to the 
requested studies.  The examiners in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the hearing loss and the knee 
disabilities.  

Based on his/her review of the case, the 
audiological examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has current bilateral 
hearing loss that was due to noise 
exposure and acoustic trauma during 
service.  

Based on his/her review of the case, the 
orthopedic examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has current right and/or 
left knee disabilities that were incurred 
in or aggravated by service.  

A complete rationale for any opinion 
expressed must be provided.  The 
examination reports should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review the veteran's 
claims of service connection.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




